Citation Nr: 1419939	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that one of the issues certified on appeal was service connection for hearing loss.  However, as will be discussed below, because the evidence of record suggests that the Veteran may have had left ear hearing loss that existed prior to service, the Board finds that the Veteran's hearing loss claim is better addressed as two separate issues, as reflected on the title page.

At the outset, the Board notes that there is no question as to the existence of a current bilateral hearing loss and/or tinnitus disability, as the report of an August 2010 fee basis audiology examination report indicates tinnitus and demonstrates that the Veteran's auditory thresholds at all tested levels, save for 500 Hertz, were 40 decibels or greater.  See 38 C.F.R. § 3.385 (2013) (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater).  

Before the Board can address the issue of nexus between current disability and military service, at least in terms of the Veteran's left ear hearing loss, clarification of certain evidence must be sought.  Notably, a review of the record shows that audiometric testing conducted as part of a May 1966 medical examination for entry purposes revealed that the Veteran's auditory thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
N/A
15 (20)
LEFT
5 (20)
5 (15)
15 (25)
N/A
20 (25)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)  

The Veteran's July 1968 military separation examination report included the results of an audiogram that recorded his pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
15
LEFT
10
5
5
N/A
15

Based on this audiometric data, the Board finds there to be a question as to whether the Veteran had left ear hearing loss that pre-existed service, as the entrance audiogram indicates some degree of hearing loss and 2,000 and 4,000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  Notably, if it is determined that the Veteran had pre-existing left ear loss, his claim is not one for service connection but for service-connected aggravation of left ear hearing loss.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  Accordingly, the Board finds that the Veteran's claim of service connection for left ear hearing loss must be remanded for the agency of original jurisdiction (AOJ) to request an opinion addressing whether the Veteran had pre-existing hearing loss and, if so, whether any such hearing loss was chronically worsened by active military service.  See Wagner, supra.  

The Board finds that the Veteran's claims of service connection for right ear hearing loss and tinnitus must also be remanded for additional development.  Notably, in opining against an association between the Veteran's hearing loss or tinnitus and military service, the audiologist indicated that the Veteran had reported the onset of his hearing loss and tinnitus to have been 15 years prior.  The audiologist then stated: "Based on lack of evidence in the C-file and the lack of proximity between the dates of service and the date of this evaluation and the onset of the hearing loss and service, it is my opinion that the [V]eteran's complaints of hearing loss and tinnitus are less likely as not related to his military service."  The Board finds this opinion to be lacking as it does not address the impact of the Veteran's conceded in-service noise exposure nor expound upon why delayed onset weighs against a finding of service connection.  Hensley 5 Vet. App at 159-60 (finding that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service).  The perceived basis for the opinion is also undermined by the fact that the Veteran did report on his application for VA disability compensation that his hearing loss and tinnitus had begun in service.  The Veteran also testified during a July 2012 hearing that he had informed the audiologist that he first experienced hearing loss and tinnitus in service, but that his symptoms did not become unbearable until 15 years prior.  Accordingly, the Board finds that the matters must be remanded for the AOJ to obtain another opinion that addresses the specific questions posed in the remand instructions below.  

Further, as to the Veteran's claim of service connection for tinnitus, the Board notes that the Veteran submitted a copy of an article discussing an association between tinnitus and posttraumatic stress disorder (PTSD).  Given that the Veteran is service connected for PTSD, the Board finds that this article is sufficient to raise an alternative theory of service connection for tinnitus.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury).  Accordingly, on remand, an opinion should also be obtained that addresses the likelihood that the Veteran's service-connected PTSD has caused or made chronically worse his tinnitus.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for the Veteran's case to be reviewed by an audiologist who, after considering the pertinent information in the record in its entirety, to specifically include the Veteran's lay statements regarding the onset and continuity of symptoms related to his hearing loss and tinnitus, should provide opinions with respect to the following questions:

a) Did the Veteran have left ear hearing loss that pre-existed service?  If yes, the audiologist must cite to the evidence of record to support that conclusion.  

b) If the examiner finds that left ear hearing loss pre-existed service, can it be concluded that there was an increase in loss of acuity during military service beyond the natural progression of the disease?

c) As to any hearing loss (left or right ear) that did not pre-exist service, is it at least as likely as not that the Veteran's current hearing loss had its onset in service or is otherwise related to his military service.  In so concluding, the audiologist must discuss the impact of the Veteran's in-service noise exposure and take into consideration the lay statements of record concerning the onset and continuity of hearing loss, to specifically include the Veteran's statement that he first experienced hearing loss in service, which has continued to the present.  If the reviewer's opinion regarding nexus is negative, the reviewer is requested to state why the Veteran's lay statements are not sufficient to support a nexus between his current hearing loss and service.

d)  Is it at least as likely as likely as not that the Veteran's tinnitus had its onset during active duty or is otherwise attributable to service.  In so concluding, the audiologist must discuss the impact of the Veteran's in-service noise exposure, and take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms, to specifically include the Veteran's statement that he first experienced ringing in his ears in service and has had tinnitus symptoms since that time.  If the reviewer's opinion regarding nexus is negative, the reviewer is requested to state why the Veteran's lay statements are not sufficient to support a nexus between his current tinnitus and service.

e)  Is it at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's tinnitus.  In so opining, the reviewer should comment on the information contained in the article submitted by the Veteran concerning an association between tinnitus and PTSD.

If the reviewer finds that a delay in onset of hearing loss weighs against a finding that such hearing loss is traceable to military service, the reviewer must provide specific reasons for any such finding.  The reviewer should provide medical reasons for why or why not the Veteran's statements regarding onset during military service are to be believed.

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  The reviewer should also discuss the significance of any noted post-service noise exposure on the Veteran's current disabilities. 

If it is determined that an opinion cannot be provided without resorting to speculation, the inability to provide an opinion must be explained, which should include identifying precisely what facts could not be determined.  In particular, the reviewer should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the reviewer, the AOJ should ensure that any additional development is undertaken in order to obtain definitive opinions as to the above questions.)

2.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in this request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for right and left ear hearing loss and tinnitus.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


